Mr. Chief Justice Waite
delivered the opinion of the court.
This writ of error is dismissed for the want of jurisdiction. In McKinney v. Saviego, 18 How. 240, it was decided that the treaty of Guadaloupe Hidalgo had no relation to property included within the State of Texas. The record does not show that any question was made in the court below or decided, as to the effect of the act of 7th February, 1853, upon the plaintiff’s title. So far as anything does appear, the case was disposed ol' without reaching that question. Dismissed.